DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,314,205 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, 20-21 recite, or similarly recite, inter alia,
in response to and as a result of determining that the first derivative of the sensed cardiovascular pressure signal is greater than the first threshold, determining, by the medical device, a first maximum of the first derivative of the cardiovascular pressure signal; 
determining, by the medical device, whether the first derivative of the sensed cardiovascular pressure signal is greater than a second threshold not equal to the first threshold; 
determining, by the medical device, a second maximum of the first derivative of the sensed cardiovascular pressure signal in response to the first derivative of the sensed cardiovascular pressure signal being greater than the second pressure threshold; and 
determining, by the medical device, at least one of a systolic pressure or a diastolic pressure, wherein the at least one of the systolic pressure or the diastolic pressure is determined based on the first maximum of the first derivative of the sensed cardiovascular pressure signal in response to the first derivative of the sensed cardiovascular pressure signal not being greater than the second threshold, and based on the second maximum of the first derivative of the sensed cardiovascular pressure signal in response to the first derivative of the sensed cardiovascular pressure signal being greater than the second threshold.
The closest prior art reference, US 2010/0204592 Al to Hatib et al. teaches similar method of determining a first and second threshold, but these thresholds are determined for reasons of calculating the beginning and end of a cardiac cycle and are not used to determine blood pressure values. Thus, Hatib, alone or in combination with any other prior art reference fails to disclose the steps of determining, by the medical device, at least one of a systolic pressure or a diastolic pressure, wherein the at least one of the systolic pressure or the diastolic pressure is determined based on the first maximum of the first derivative of the sensed cardiovascular pressure signal in response to the first derivative of the sensed cardiovascular pressure signal not being greater than the second threshold, and based on the second maximum of the first derivative of the sensed cardiovascular pressure signal in response to the first derivative of the sensed cardiovascular pressure signal being greater than the second threshold.
Additionally, the invention is no longer directed to an abstract idea given that the first maximum of the first derivative of the cardiovascular pressure signal is only possible by a direct determination that the first derivative of the sensed cardiovascular pressure signal is greater than a first threshold. This is not a possible mental process and is an iteration more like that found to be eligible subject matter in Diamond v. Diehr, 450 US 175 (1981). For these reasons, the claims do not involve any judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.